DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau et al. (US PG Pub. 2018/00443628).
Regarding Claim 21: Nadeau et al. disclose a filament feed monitor in a 3D printer, comprising: a filament feed roller (112); a gear train (104) comprising a leading gear (Figure 2) and a trailing gear (Figure 2), wherein the gear train is coupled to the filament feed roller by the leading gear (Figure 2); and an optical sensor (110) directed towards a sensor-facing surface (109), wherein the optical sensor is connected to a controller ([0033]) for communication, wherein: the leading gear is coupled to the filament feed roller to receive rotational motion for amplification at the trailing gear by transmission through the gear train (Figures 2-5), the 3D printer comprises a drive motor (102) for driving the rotational motion of the filament feed roller, and the optical sensor detects motion of the sensor-facing surface, wherein the controller is connected to the drive motor(102) to control the rotational motion of the filament feed roller based on the detected motion of the sensor-facing surface ([0043]).  Nadeau et al. fails to 
Regarding Claim 22: Nadeau et al. disclose the invention as described above in the rejection of Claim 21.  Nadeau et al. further disclose wherein the gear train comprises an intermediate gear engaged to the leading gear and the trailing gear (Figure 2).
Regarding Claim 23: Nadeau et al. disclose the invention as described above in the rejection of Claim 22.  Nadeau et al. fail to specifically disclose wherein the gear train comprises a gear ratio of approximately 13.3, however absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found the gear ratio (a well-defined term) to be a matter of design choice well within the skill of a routineer in the art. 
Regarding Claim 24: Nadeau et al. disclose the invention as described above in the rejection of Claim 22.  Nadeau further disclose wherein the intermediate gear and the trailing gear each comprise a compound spur gear (Figure 2).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nadeau et al. (US PG Pub. 2018/00443628) as applied to claim 22 above, and further in view of Corkum et al. (US PG Pub. 2017/0066130).
Regarding Claim 25: Nadeau et al. disclose the invention as described above in the rejection of Claim 21.  Nadeau et al. fail to specifically disclose wherein the controller is connected to the optical sensor by one of a two-wire link communication protocol and a half-duplex communication protocol.  However Corkum et al. describe a two-wire link .
Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., shape of the drive wheel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s claims are so broad as to be unpatentable over the cited prior art.  All claimed structural features are either obvious or disclosed as described above in the rejection of the claims.
In response to applicant's argument that the purpose of the drive wheel and optical sensor of the prior art and that of the instant invention is different, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Applicant has not claimed any functionality that in the broadest reasonable interpretation the prior art is not capable of performing.  Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.   Applicant should amend the claims to incorporate structure commensurate with the Applicant’s invention and file an RCE
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J GRUN/Primary Examiner, Art Unit 1744